Citation Nr: 1452255	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-39 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO).  


FINDING OF FACT

At no time during the appeal period has the Veteran's GERD been manifested by persistently recurrent epigastric distress with pyrosis and some regurgitation; it has not been manifested by dysphagia and the symptoms have not been productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement also applies to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in August 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service VA treatment records have been obtained.  Additionally, VA has obtained examinations with respect to the claim.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  To deny a claim, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The evaluation of the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for GERD.  The rating schedule does not provide a specific diagnostic code for the manifestation of the Veteran's GERD and it has been rated by analogy under 38 C.F.R. § 4.114, Code 7346, for hiatal hernia.  38 C.F.R. § 4.20 (2014).  After reviewing the criteria for rating a hiatal hernia, the Board finds the analogy appropriate, as it effectively addresses the Veteran's complaints and symptomatology.  

Under Diagnostic Code 7346, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent rating of lesser severity, a 10 percent rating is warranted.  A maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

At a September 2008 pre-discharge examination, the Veteran reported a history of GERD, indigestion, and severe heartburn.  He reported that he used Prilosec to treat his symptoms, which typically resolved after two to three days of treatment.  He denied any loss of appetite, weight loss, abnormal bowel movements, or being woken in the night from GERD symptoms.  

At a December 2012 VA examination, the Veteran reported that he had developed heartburn while on active service and was eventually diagnosed with GERD and a hiatal hernia.  He reported that since discharge, he got heartburn and left sided chest and arm pain related to the heartburn.  He reported that he had undergone an esophagogastroduodenoscopy (EGD) and was assessed with esophagitis and hiatal hernia.  He reported using Prilosec in the past and that he currently used Nexium to treat his symptoms.  He denied any symptoms of regurgitation, vomiting, or weight loss.  The examiner noted that the Veteran suffered from symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis (heartburn), and substernal arm or shoulder pain; but did not suffer from reflux, regurgitation, or sleep disturbance.  

At an October 2013 VA examination, the Veteran reported that his heartburn and indigestion were mostly controlled with Nexium.  The examiner noted that he had symptoms of pyrosis, reflux, substernal arm or shoulder pain, sleep disturbance from esophageal reflux approximately four or more times a year, and mild esophageal spasm which caused chest pain.  With regard to the Veteran's ability to work, the examiner noted that when the Veteran had symptoms at work, he required medication and diet changes, and if he had an attack at night, he had fatigue and decreased concentration the following day.  

A VA examination was ordered in March 2014.  However, upon review of the record, the Board notes that the October 2013 VA examination report was simply duplicated, re-dated, and added to the claims file again.  

At a June 2014 VA examination, the Veteran reported that he had symptoms of heartburn and regurgitation since 2003.  Notably, at prior VA examinations, the Veteran consistently denied symptoms of regurgitation.  The Veteran reported that he took Nexium once a day to manage symptoms and that job stress caused his symptoms to worsen and as a result he left his job earlier in 2014.  The examiner noted the Veteran's symptoms included reflux, regurgitation, and substernal arm pain.  The examiner noted that the Veteran's GERD was not productive of considerable impairment of health.  

Also of record are post-service treatment records that show the Veteran has intermittently complained of symptoms related to GERD.  However, those records provide no indication that the Veteran's GERD is worse than what is shown in the VA examination reports of record. 

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for GERD.  While the record shows that the Veteran has treated his GERD with various medications and has consistently complained of heartburn, indigestion, and chest/arm pain, with intermittent complaints of regurgitation, reflux, and dysphagia, there is no clinical evidence of complaints or objective findings of consistent regurgitation, reflux, or dysphagia, and the June 2014 VA examiner specifically noted that the symptoms were not productive of considerable impairment of health resulting from the symptoms of his GERD.  Notably, the criteria for a 30 percent rating under Diagnostic Code 7346 are stated in the conjunctive and must all be met to warrant such rating.  Therefore, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's GERD.  The Board finds that considerable impairment of health is not shown by the evidence of record.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).  

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's GERD would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalizations beyond that envisioned by the currently assigned ratings.  The Board acknowledges that the Veteran has reported he left his job in 2014 because the stress was aggravating GERD symptoms.  However, the Board finds that there is no evidence to suggest that the Veteran's GERD prevents him from maintaining substantially gainful employment or causes a marked interference with employment beyond that contemplated by the currently assigned ratings.  Therefore, the Board finds that referral of this case for extra-schedular consideration is not warranted and no claim of entitlement to TDIU is raised by the record because the Veteran does not contend that he is unable to work due to service-connected disabilities, merely that he left a job because of stress.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

Entitlement to a rating in excess of 10 percent for GERD is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


